DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 1/21/2021.

Election/Restrictions
Applicant’s election of Species A, sub-Species AA, claims 10-12 and 17, in the reply filed on 1/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claim 10 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 15, directed to the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 10-15 and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/20121.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIM
	Cancel the non-elect claims 16 and 18.

Claims 10-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a component mounting line production management system and a component mounting line production management method for a component mounting line configured to produce component-mounted boards using multiple component mounters arranged along a conveyance path on which a circuit board is conveyed, the component mounters picking up a component supplied from a feeder using a suction nozzle and mounting the component on the circuit board, comprising steps of using a production job optimization device configured to perform processing to optimize a production job executed by each of the component mounters in the component mounting line, and an automatic exchanging device configured to automatically exchange feeders set on each of the component mounters in accordance with a feeder arrangement specified in the production job, sending the production job on which optimization was performed by the production job optimization device before starting production to each of the component mounters, causing the automatic exchanging device to operate so as to change the feeder arrangement of each of the component mounters to the feeder arrangement specified in the sent production job and then causing each of the component mounters to operate, monitoring an operating state of each of the component mounters during production, and in a case in which an operating condition of any of the component mounters has changed, sending the post-change operating condition to the production job optimization device, and performing optimization processing of the production job with the production job optimization device using the acquired post-change operating condition, and acquiring the production job optimized using the post-change operating condition from the production job optimization device during production, updating the production job being executed by each of the component mounters, causing the automatic exchanging device to operate so as to change the feeder arrangement of each of the components mounters to the feeder arrangement specified in the updated production job, then continuing production. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D KIM/Primary Examiner, Art Unit 3729